Citation Nr: 0635862	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from An August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was remanded for additional development in March 
2005 and November 2005.  It has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  Dysthymia was not manifest during service or within one 
year of separation and is not related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

2.  Dysthymia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 2001, after the enactment of the VCAA.  A letter 
dated in February 2002, prior to the initial adjudication of 
the veteran's claim, informed the veteran of the evidence 
necessary to support a claim of entitlement to service 
connection.  The letter indicated that the veteran should 
submit any additional evidence that he thought would support 
his claim, to include statements and records from private 
physicians.  

An additional February 2002 letter requested that the veteran 
provide a complete, detailed description of the specific 
traumatic incidents which produced the stress that resulted 
in his claimed PTSD.  He was also asked to submit any records 
from private providers who had treated his claimed PTSD.  

An April 2005 letter requested more specific information 
concerning the veteran's reported stressors.  He was informed 
that he would be scheduled for an examination.  

A January 2006 letter discussed the evidence and information 
required to support the veteran's claim and listed the 
evidence of record.  The veteran was informed of the records 
that VA was responsible for obtaining and told him that VA 
would make reasonable efforts to help him obtain private 
records or evidence necessary to support his appeal.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
reported in April 2006 that he had no further information or 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.



Factual Background

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  The veteran's service 
personnel records do not show that he received any citations 
or awards for participation in combat with the enemy, such as 
the Combat Infantryman Badge, Purple Heart, or similar 
citation.  His military occupational specialty was supplyman.  
See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  On separation examination in December 
1971, the veteran was found to be psychiatrically normal.  
The examiner determined that he was qualified for release 
from active duty.  

In his September 2001 claim for service connection, the 
veteran indicated that he had been treated for PTSD by the 
Texas Department of Protective Services since 1971.  The 
Board notes that the RO made attempts to contact that agency 
but was unsuccessful in its efforts to obtain treatment 
records.  

In a November 2001 statement, a friend of the veteran noted 
that he had known the veteran since they were teenagers.  He 
indicated that over the years after the veteran's return from 
the military, and especially in the past two years, the 
veteran's character and personality changed.  He stated that 
the veteran was not as social as he had once been and that he 
had lost interest in recreational activities.  He related the 
veteran's complaints of trouble sleeping, difficulty 
concentrating, and arguments with his wife.  He asserted his 
belief that the veteran's difficulties were related to his 
military service.  

In February 2002 the veteran submitted a statement describing 
his psychiatric difficulties.  He stated that since his 
discharge in January 1970 he had experienced increasing 
symptoms of depression.  He related that he did not seek 
medical attention because he did not recognize his problems.  
He noted that he had memories of incidents that occurred 
while on patrol.  He stated that he and his colleagues felt 
distrust toward the Vietnamese, even the children.  He 
indicated that children would attempt to steal from convoys 
and that they started to run them over.  He recalled an 
incident that occurred when he was on guard duty, when he 
heard a noise and shot.  The next morning, he discovered that 
a civilian woman had been killed.  He reported that his unit 
experienced incoming rounds at night and that he had to run 
to bunkers to take cover.  

A VA mental health intake assessment report dated in October 
2001 reflects the veteran's denial of previous psychiatric 
treatment.  He asserted that he had experienced symptoms 
since his return from Vietnam.  He also reported that he was 
a combat veteran.  He noted that he served as an aircraft 
repairman and supplyman.  The provider indicated that the 
veteran's presentation appeared to be indicative of 
depression, possibly secondary to active duty experiences 
while in Vietnam.  The provisional diagnoses were depression 
not otherwise specified, rule out PTSD, rule out alcohol 
abuse.  

A November 2001 VA treatment note notes a history of 
depression.  

A November 2001 assessment report by the PTSD clinical team 
indicates the veteran's report of participating in jungle 
training at Long Bien.  He stated that he was sent to Freedom 
Hill, where he worked on helicopters.  He indicated that he 
also joined convoy trips to get supplies and that he was 
required to pull patrol and share in guard duty.  He reported 
that the post was shelled and came under fire quite a lot.  
He recalled being in at least five fire fights.  He related 
that a friend committed suicide by playing Russian roulette, 
and that he had witnessed a soldier put a lit flare into the 
vagina of a prostitute that had cut him.  The diagnoses were 
depression not otherwise specified and rule out PTSD.  A 
December 2001 treatment record reflects the same diagnoses.  

In February 2002 a VA staff psychologist indicated that the 
veteran had undergone testing with the Minnesota Multiphasic 
Personality Inventory and that PTSD was not found.  She 
diagnosed dysthymia.  She noted that the veteran had a 
chronic pattern of adjustment which was difficult to alter.

April and June 2003 treatment notes by a VA psychologist 
indicate diagnoses of depression not otherwise specified and 
rule out PTSD.  

A VA psychiatric examination was conducted in May 2005.  The 
veteran's records were reviewed.  The examiner noted that the 
veteran had denied psychiatric symptoms on military 
discharge.  He also discussed the veteran's previous VA 
assessment and treatment.  The veteran reported that he 
served as a repair parts specialist and that he supported the 
1st Marines.  He stated that their helicopters often brought 
in dead bodies.  He indicated that he also participated in 
details such as checking the perimeter and patrols.  He noted 
that the camp was subject to rocket attacks and friendly fire 
from the United States Navy.  He reported that one of his 
friends shot himself.  He could not recall the friend's name.  
He denied mental health treatment during his military 
service.  The veteran indicated that his first mental health 
treatment was through VA in 2001.  His chief complaint was 
irritability.  He also reported that he was easily frustrated 
and that he slept poorly.  He endorsed frequent feelings of 
depression and denied psychotic symptoms.  On mental status 
examination the veteran was alert.  The examiner noted that 
the veteran reported chronic depression and irritability 
since his service in Vietnam, and that the symptoms were 
exacerbated by unemployment and physical illnesses when he 
presented to VA in 2001.  He concluded that PTSD was not 
found, and that the veteran had not been diagnosed with such 
by the PTSD clinical team.  The diagnosis was dysthymic 
disorder, and the examiner indicated that it was partly due 
to the veteran's military service and partly to contemporary 
stressors.  

VA treatment notes dated in December 2005 and January 2006 
reflect diagnoses of adjustment disorder with depression and 
anxiety, and dysthymia.  

An additional VA psychiatric examination was carried out in 
March 2006.  The veteran's records were carefully reviewed.  
The examiner noted that the veteran's outpatient treatment 
consisted of weekly or bi-monthly group therapy sessions for 
depression.  The examiner also noted that the records 
reflecting testing for PTSD and the various diagnoses that 
had been assigned to the veteran.  The veteran reported that 
he had been very angry since his military service.  He noted 
difficulty sleeping and indicated that he had a problem with 
snoring and occasional gasping for air in his sleep.  He 
stated that he was easily frustrated and anxious.  He 
reported intrusive memories of his Vietnam experiences.  He 
related that he had a friend who shot himself in the barracks 
bathroom.  He also related that a friend drove a heavy truck 
over a Vietnamese child and that his unit had fired into a 
rice paddy, killing an elderly Vietnamese woman.  The veteran 
indicated that he had difficulty with family relationships.  
The examiner noted that the veteran had a very active social 
life, meeting with friends and neighbors.  On mental status 
examination, the veteran reported depression and anxiety.  He 
also reported sleep disturbance.  The diagnosis was 
dysthymia.  The examiner indicated that the veteran's history 
did not support a diagnosis of PTSD.  He related that the 
veteran's history did support the diagnosis of dysthymia, 
noting that the veteran suffered from recurrent frustration, 
emotional sensitivity, depression and anger, intermittent 
anxiety, and insomnia.  He noted the veteran's report of such 
symptoms since his time in service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

As indicated above, the veteran did not serve in combat.  

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In reaching its conclusion, the Board has noted that there is 
conflict regarding whether the veteran has PTSD.  Some VA 
outpatient treatment records indicate an impression of PTSD.  
Those records do not any discussion of the underlying basis 
for a diagnosis of PTSD.  It is completely unclear, based on 
review of the record, whether such diagnoses of PTSD are 
based upon appropriate examination or testing.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clearly established that merely conclusory statements or 
those without reasoning may be accorded little probative 
value or may be viewed as not competent in certain 
circumstances.  Mauerhan v. Principi, 16 Vet. App. 436 
(1992).  A mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Board also observes that testing in February 2002 
resulted in no diagnosis of PTSD.  At that time, the 
psychologist indicated that the testing profile was valid, 
and that a trauma symptom inventory scale results were within 
normal limits.  Moreover, reports of two comprehensive VA 
examinations, conducted in May 2005 and March 2006, indicated 
that the veteran's history did not support a diagnosis of 
PTSD.  Both examiners instead concluded that the veteran's 
history supported a diagnosis of dysthymia.  

While there is a conflict as to the veteran's psychiatric 
diagnosis, the Board concludes that the opinions of the VA 
examiners are far more convincing than the references to PTSD 
contained in the outpatient records.  Again, those records 
fail to fully discuss the underlying basis for a diagnosis of 
PTSD, while two VA examiners have set forth their rationale 
for determining that the veteran does not suffer from PTSD.  
The more probative evidence establishes that the veteran does 
not have PTSD, therefore, service connection cannot be 
granted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Dysthymia

The Board has also concluded that service connection for 
dysthymia is not warranted.  

As discussed above, the veteran was found to be 
psychiatrically normal and qualified for discharge when he 
separated from service in December 1971.  

The first diagnosis reflected in the record dates to an 
October 2001 VA assessment report, and indicates depression 
not otherwise specified.  While the veteran indicated in his 
September 2001 claim that he had received treatment as early 
as 1971, his reported history contained in the VA outpatient 
records indicates no psychiatric history prior to 2001.  
Additionally, the veteran stated in February 2002 that he did 
not seek treatment for his psychiatric complaints in the 
years following his service.  The evidence tends to establish 
a remote post service onset, rather than an in-service onset.  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

The Board notes that the May 2005 VA examiner stated that the 
veteran's dysthymia was partly due to his military service.  
However, he provided no supporting rationale for such 
statement.  Moreover, the March 2006 VA examiner indicated 
that the evidence indicating the presence of symptoms since 
service was the veteran's report of such symptoms.  He 
pointed to no other evidence to support such findings.  To 
the extent that the May 2005 VA examiner related dysthymia 
partly to service, such is a mere transcription of the 
veteran's reported lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  As such, his 
assertions concerning onset and etiology are also not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, as noted above, the first documented 
evidence of any treatment for a psychological disorder dates 
to 2001, many years after the veteran's discharge in 1971.  

In sum, the evidence establishes that the veteran's current 
psychiatric diagnoses, most prominently dysthymia, are not 
related to any incident of service.  The grant of service 
connection requires competent evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
veteran's service.  The competent evidence clearly 
establishes that the post service diagnoses are not related 
to service.  As noted above, service connection is granted 
for a disability resulting from in-service disease or injury.  
Absent reliable evidence relating an acquired psychiatric 
disorder to service, the claim of entitlement to service 
connection for dysthymia must be denied.  

To the extent that the veteran has reported that he has had 
psychiatric manifestations since service, the Board finds 
that the appellant has been an unreliable historian.  At time 
of separation from service, he specifically denied a history 
of frequent trouble sleeping, depression, excessive worry and 
nervous trouble of any sort.  The Board finds that his in-
service denial of symptoms is more probative than his recent 
statements in support of this claim.  The in-service 
statement was certified by him and contemporaneous with the 
claimed event, thus constituting a statement against 
interest.  Furthermore, the veteran's report of an onset of 
treatment have been unreliable.  He has variously reported 
treatment shortly after service or decades after service.  
Lastly, his reports of in-service events, including a report 
of fire-fights have varied with time, again establishing an 
inconsistent historian.  Therefore, any opinion based upon an 
unreliable history is equally unreliable.  His implied 
statement of continuity since service is not credible.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for dysthymia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


